The decree affirmed by this Court on March 2, 1933, was a final decree dismissing the bill. The bill sought to have complainant's claim against the defendant bank adjudicated as being a preferred claim, which claim *Page 513 
of preference the Court below and this Court denied. The alleged right of set off, as between complainant and the liquidator, if any such there be, on the basis of the now adjudicated status of the parties to each other, as that status has been fixed by this appeal, has not been passed on. Nor should the affirmance of the final decree herein be regarded as having any controlling effect on the decision of that question, inasmuch as its determination would have to be made on the relationship of the parties as they now stand adjudicated.
Re-hearing denied.
DAVIS, C. J., WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., disqualified.